Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0305011 to Wang (“Wang”).  Regarding claims 1 and 21, Wang discloses in Example 4 a stainless steel substrate coated with a titanium/niobium alloy.  The titanium/niobium alloy is then partially oxidized to form a crystalline, conductive metal oxide outer layer with a thickness of 98nm.  Wang at paragraph [0104].  The contact resistance of this doped metal oxide layer was found to be less than 15 milliohms * cm2 at all pressures measured.  Id. at Table 5.
Further regarding claim 2, the titanium/niobium oxide layer can be considered to include both the outer oxidized layer and the underlying alloy layer.
Further regarding claims 5, the stainless steel used was a foil to be used as an electrode and/or bipolar plate in a fuel cell.  Id. at paragraph [0003].  Although Wang is unclear in its working examples regarding whether deposition is made on one or both sides of the stainless steel substrate, the Office finds that because bipolar plates are taught as a potential use for the plates, and because such systems require low contact resistance on both sides, Wang can be considered to teach coating on both sides.
Further regarding claims 6-8, Wang achieves its low contact resistance by creating surface irregularities.  Wang discloses incorporation of its structures in electronic devices, including fuel cells.  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.  Wang is applied as described above.  Wang discloses that alternative metals may be used as low-valance metals in its invention, including chromium.  Wang at paragraph [0036].  Thus, the person of ordinary skill in the art at the time of invention would have had reason to experiment with chromium as an alternative low-valance dopant in the niobium oxide layers of example 4 instead of titanium with a reasonable expectation of arriving at a metal oxide having low contact resistance and high corrosion resistance based on the general teachings of Wang regarding use of low-valance dopants in niobium oxide layers.  Id. at paragraph [0089].
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727